Tom and Saxe, JJ.,
dissent in a memorandum by Tom, J., as follows: I respectfully dissent and would affirm. In light of the testimony of the claimant’s attorney that, in accordance with the standard operating procedure in his law office designed to promote error-free posting of insurance claim notices, he duly addressed and timely mailed a notice-of-claim letter to Eveready, the insurer of defendants Lamberti and M. A. Hittner & Sons, a presumption arises that that notice was received (see, Nassau Ins. Co. v Murray, 46 NY2d 828, 829). Eveready’s less than compelling denial of its receipt of the notice of claim letter, together with the concession of its claims manager that *653the notice of claim letter could have been received and thereafter misplaced, was insufficient to rebut the presumption of mailing (supra, at 829-830; compare, Electronic Servs. Intl. v Silvers, 233 AD2d 361, 362, lv denied 89 NY2d 816). The majority finds it suspicious that the purported copy of the notice letter offered by plaintiffs’ counsel should contain a “cc” notation on the bottom indicating a copy sent to the carrier, and a notation elsewhere on the letter also indicating that it was the copy of the letter sent to the carrier. The majority suggests that this either was an unnecessary redundancy (i.e., why “cc” to a party and stamp the copy as that party’s copy?), or that consistency would dictate that additional copies of the notice letter, marked as copies to the driver and owner, also should have been in the file. However, I am not persuaded that the apparent redundancy, or omission, depending on how one reads the majority’s point, compels any particular conclusion about the matter actually in issue — whether the presumption of mailing operative in this case is forcefully rebutted. It bears noting that this is an appeal from judgment entered after trial, where the court sat as trier of fact, evaluating credibility. I find no basis on this record to disturb those findings or to conclude that the supposed anomaly noted by the majority sufficiently contradicts evidence of mailing. Rather, the record supports the trial court’s findings that the presumption of the mailing and receipt of notice was established, and was effectively unrebutted.